El Juez Asociado Señob. Hutchison,
emitió la opinión del tribunal.
Félix Almodóvar fué convicto de acometimiento y agresión grave a virtud de una acusación que le imputaba el delito de ataque con intención de cometer violación.
La prueba dejó de demostrar que la perjudicada no era la esposa del acusado, o que el acusado fuera un varón adulto.
El apelante alega que la corte de distrito cometió error al declarar sin lugar una moción de nonsuit y ál instruir al jurado en la forma que más adelante se expondrá.
La corte inferior no cometió error al declarar sin lugar la moción de nonsmt, por la razón de que el jurado pudo haber declarado culpable al acusado del delito de acometi-miento y agresión simple.
En respuesta a una pregunta hecha por el juez respecto a si se deseaban algunas instrucciones adicionales, los letrados del acusado solicitaron una instrucción sobre acome-timiento y agresión grave y simple. Mientras el juez instruía *767al jurado de conformidad con la súplica, los letrados solici-taron una instrucción más específica, suplicando la definición estatutoria del delito de acometimiento grave al ser cometido por un varón adulto en la persona de una mujer. A este respecto, después de repetir la definición estatutoria, el juez dijo al jurado que el acometimiento, para que fuera grave, debe haber sido cometido por un varón adulto y que este hecho debe quedar establecido por la prueba. Una vez más los letrados interrumpieron a la corte haciendo una nueva indicación de que la prueba debe demostrar que el acusado era mayor de 21 años de edad, y recordaron a la corte que si bien el acusado podía parecer, tanto a la corte como al jurado, ser un hombre de 60 años, sin embargo, la prueba aducida durante el juicio debe demostrar que el acusado es mayor de 21 años. El juez, aparentemente como parte del coloquio con los letrados, dijo que el hecho podía ser demostrado mediante prueba pericial, y estaba a punto de agregar algo sobre prueba circunstancial cuando fué interrumpido nueva-mente por una protesta de los letrados al efecto de que el hecho debe ser establecido mediante testigos llevados a la silla testifical por el fiscal de distrito y no por la observación del jurado. El juez dijo que desde luego instruía al jurado que un varón adulto es un hombre de más de 21 años, a lo cual los letrados agregaron “y que debe probarse eso.” A esto el fiscal se opuso fundándose en que la defensa estaba invadiendo las atribuciones de la corte, a lo cual asintió el juez agregando que el jurado tenía la prueba ante sí y podía resolver a virtud de esa prueba si el elemento en cuestión había sido establecido o no.
No hallamos que en esto se cometiera error.

En vista de la insuficiencia técnica de la prueba la sen-tencia apelada debe ser revocada y devolverse el caso para) nuevo juicio.

Los Jueces Asociados Señores Aldrey y Texidor están conformes con la sentencia.